Case 9:19-cv-81446-DLB Document 78 Entered on FLSD Docket 02/11/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                  CASE NO.: 9:19-CV-81446-DLB

    EARLETTA BLACKWOOD,

            Plaintiff,

    v.

    C. R. BARD, INC. and BARD
    PERIPHERAL VASCULAR, INC.,

            Defendants.


                           JOINT MOTION FOR TEMPORARY STAY
                         AND INCORPORATED MEMORANDUM OF LAW
         Plaintiff, Earletta Blackwood (“Plaintiff”) and Defendants, C. R. Bard, Inc. and Bard

  Peripheral Vascular, Inc. (collectively, “Bard”) (Plaintiff and Bard are collectively referred to as

  the “Parties”), respectfully submit this Joint Motion for Temporary Stay and Incorporated

  Memorandum of Law. The Parties request that this Court stay this case and all actions in it for a

  period of ninety (90) days to permit them to continue negotiations of a settlement in this case. The

  Parties believe that a stay is necessary to conserve their resources and attention so that they may

  attempt to resolve this case. Accordingly, the Parties jointly request that the Court enter a stay of

  discovery and all pretrial deadlines in this case for a period of ninety (90) days.

                                     MEMORANDUM OF LAW

         Mediation in the case was held on September 3, 2020 with Craig Phillips as the mediator.

  [D.E. 73] As indicated by the Mediation Report, the case did not settle. Id. However, the Parties

  have recently resumed settlement discussions in this case. The Parties believe that their resources

  are best directed to focusing their efforts on potential settlement, as they have been able to
Case 9:19-cv-81446-DLB Document 78 Entered on FLSD Docket 02/11/2021 Page 2 of 5




  successfully do in other similar cases transferred from the MDL. Thus, the Parties jointly move

  this Court to enter a stay of all discovery and pretrial deadlines in this case for a period of ninety

  (90) days.

         This Court has broad discretion to stay proceedings as incidental to its power to control its

  own docket – particularly where, as here, a stay would promote judicial economy and efficiency.

  See Clinton v. Jones, 520 U.S. 681, 706 (1997); Crawford-El v. Britton, 523 U.S. 574, 598 (1998);

  Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (recognizing that the “[p]ower to stay proceedings

  is incidental to the power inherent in every court to control disposition of causes on its docket with

  economy of time and effort for itself, for counsel, and for litigants”); Castle v. Appalachian Tech.

  Coll., 430 F. App’x 840, 841 (11th Cir. 2011) (district courts have “inherent power not governed

  by rule or statute but by the control necessarily vested in courts to manage their own affairs so as

  to achieve the orderly and expeditious disposition of cases” (citations omitted)); Johnson v. Bd. of

  Regents of the Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001) (district courts have “broad

  discretion over the management of pre-trial activities, including discovery and scheduling) (citing

  Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997) (“district courts enjoy

  broad discretion in deciding how best to manage the cases before them”); United States v.

  McCutcheon, 86 F.3d 187, 190 (11th Cir. 1996) (noting the “broad discretion which is allowed a

  trial court to manage its own docket”)); Cypress Chase Condo. Ass’n “A” v. QBE Ins. Corp., No.

  10-61987-CIV, 2011 WL 1544860, at *5 (S.D. Fla. Apr. 15, 2011) (“Federal courts routinely

  exercise their power to stay a proceeding where a stay would promote judicial economy and

  efficiency.”).

         Further, Federal Rules of Civil Procedure 26(c) and 26(d) vest the Court with authority to

  limit the scope of discovery or control its sequence, upon a showing of good cause and



                                                    2
Case 9:19-cv-81446-DLB Document 78 Entered on FLSD Docket 02/11/2021 Page 3 of 5




  reasonableness. Houston v. 7-Eleven, Inc., No. 2:14-CV-441-FTM-29CM, 2015 WL 412523, at

  *1 (M.D. Fla. Jan. 30, 2015). Facilitating the Parties’ efforts to resolve their dispute entirely where

  discussions have resumed in earnest for a potential settlement, is reasonable and constitutes good

  cause for granting the requested short-term stay of discovery. See, e.g., PNC Bank, Nat’l Ass’n v.

  Pharis, 2:18-CV-626-FTM-99CM, 2018 WL 5807351, at *1 (M.D. Fla. Nov. 6, 2018) (finding

  good cause to stay proceeding for a period of sixty (60) days appropriate pending mediation and

  settlement discussions); Technocable Wiring Specialist, Inc. v. Genesis Networks Telecom Servs.,

  LLC, 8:16-CV-2590-T-35MAP, 2017 WL 7311851, at *1 (M.D. Fla. June 15, 2017) (stay

  appropriate while parties resolve case and finalize settlement).

         Accordingly, the Parties respectfully request that the Court enter a stay of all activity in

  this case, for a period of ninety (90) days.

         WHEREFORE, the Parties respectfully request that this Court enter a stay of all discovery

  and pretrial deadlines in this case for a period of ninety (90) days.




                                                    3
Case 9:19-cv-81446-DLB Document 78 Entered on FLSD Docket 02/11/2021 Page 4 of 5




  Dated: February 11, 2021

                                                  Respectfully submitted,

   /s/ Cameron Dean                               /s/ Rebecca A, Ocariz
   Cameron Dean                                   Rebecca A. Ocariz
   Admitted Pro Hac Vice                          Florida Bar No. 0156302
   Email: cdean@martinbaughman.com                Email: ocarizr@gtlaw.com
   Ben C. Martin                                  Sabrina R. Gallo
   Email: bmartin@martginbaughman.com             Florida Bar No.: 419273
   MARTIN BAUGHMAN, PLLC                          Email: gallos@gtlaw.com
   3710 Rawlins Street, Suite 1230                GREENBERG TRAURIG, P.A.
   Dallas, TX 75219                               333 S.E. 2nd Avenue, 44th Floor
   Tel.: (214) 761-6614                           Miami, Florida 33131
                                                  Tel.: (305) 579-0500
   Joseph R. Johnson                              Fax: (305) 579-0717
   Email: jjohnson@babbitt-johnson.com
   BABBITT & JOHNSON, P.A.                        Counsel for Defendants C. R. Bard, Inc. and
   1641 Worthington Road, Suite 100               Bard Peripheral Vascular, Inc.
   West Palm Beach, FL 33409
   Tel.: (561) 684-2500
   Fax.: (561) 684-6308

   Counsel for Plaintiff Earletta Blackwood




                                              4
Case 9:19-cv-81446-DLB Document 78 Entered on FLSD Docket 02/11/2021 Page 5 of 5




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 11, 2021, I electronically filed the foregoing

  document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

  being served this day on all counsel of record identified on the below Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                      /s/ Rebecca A. Ocariz
                                                      Rebecca A. Ocariz

                                           SERVICE LIST

  Cameron Dean
  Email: cdean@martinbaughman.com
  Ben C. Martin
  Email: bmartin@martginbaughman.com
  MARTIN BAUGHMAN, PLLC
  3710 Rawlins Street, Suite 1230
  Dallas, TX 75219

  Joseph R. Johnson
  Email: jjohnson@babbitt-johnson.com
  BABBITT & JOHNSON, P.A.
  1641 Worthington Road, Suite 100
  West Palm Beach, FL 33409




                                                 5
